FILED
                             NOT FOR PUBLICATION                            MAR 08 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 09-10314

               Plaintiff - Appellee,             D.C. No. 2:05-cr-00154-KJD

   v.
                                                 MEMORANDUM *
 CARL D. EDWARDS,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Nevada
                      Kent J. Dawson, District Judge, Presiding

                            Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Carl D. Edwards appeals from the district court’s judgment revoking his

supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and

we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

DAT/Research
       Edwards contends that the district court abused its discretion by denying his

motion for substitution of counsel because it failed to conduct an adequate inquiry

into the nature, extent, and reasons for Edwards’ conflict with appointed counsel.

The record reflects that the district court performed an adequate inquiry and

concluded that the conflict centered upon a difference of opinion as to legal

strategy. See United States v. Smith, 282 F.3d 758, 763 (9th Cir. 2002); see also

United States v. Mendez-Sanchez, 563 F.3d 935, 943-44 (9th Cir. 2009).

       AFFIRMED.




DAT/Research                              2                                     09-10314